DETAILED ACTION

Response to Amendment 
The amendment of 11 March 2021 has been entered.  Claim 6 has been amended.   Claims 5-7 are pending in this application with claim 5 being independent claim.

Allowable Subject Matter
Claims 5-7 are allowed.

The following is an examiner’s statement of reasons for allowance:   In view of the remarks made in the response dated 11 March 2021, all the previous nonstatutory double patenting rejections to claims 5-7 are no longer maintained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KISHOR MAYEKAR whose telephone number is (571)272-1339.  The examiner can normally be reached on M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KISHOR MAYEKAR/Primary Examiner, Art Unit 1795